Deemer, J.
1 I. The charging part of the indictment is as follows: “The said William. Phipps and George Phipps, on the twenty-eighth day of February, A. D. 1892, in the county of Boone and state of Iowa, did willfully and unlawfully take and ride off one horse and one mare, the property of Robert Royster, and then and there did willfully, unlawfully, and maliciously secrete said horse and mare, and did injure said horse and mare by riding said horse and mare a long distance through the mud and snow, and turning them loose without food or care, all without the permission or consent of said Robert Royster.” This indictment was drawn to cover the offense described in Oode, section 3985, which, so far as material, is as follows: “If any person * * * wilfully and maliciously destroy, injure or secrete any goods, chattels or valuable papers of ■•another, he shall be punished,” etc. It is insisted that the indictment is bad for duplicity in that it charges (first) that defendants took and rode off the property, and did then and there secrete it; (second) that defendants took and rode off the horse and mare, and ■did then and there injure the same by riding them a long distance through the mud. It will bie noticed that *493the statute uses the words “destroy, injure or secrete” disjunctively. The rule of the law is well settled that where the words are so used the indictment may cover them conjunctively without being vulnerable to. the charge of duplicity. State v. Cooster, 10 Iowa, 453; State v. Myers, 10 Iowa, 448; State v. Barrett, 8 Iowa, 536; State v. Dean, 44 Iowa, 648; State v. Abrahams, 6 Iowa, 117; State v. Hockenberry, 11 Iowa, 269; State v. Baughman, 20 Iowa, 497; Stevens v. Com., 6 Metc. (Mass.) 241; State v. Paul, 81 Iowa. 597 [47 N. W. Rep. 773]. The objection is without merit.
2 II. It is further insisted that the indictment charges no indictable offense. The argument proceeds upon the theory that, as the offense of “killing, maiming, and disfiguring horses” is covered by a previous section of the Code, and the crime of “tormenting, beating, depriving of necessary sustenance, mutilating, killing, or overdriving of animals” by another, the legislature did not intend to cover horses by the word “chattel” used in •section 3985 before quoted. We do not see any force in this argument. The term chattel is used in its broadest sense, in section 3985, and undoubtedly covers every kind of personal property. There are no words of qualification or limitation used in the statute, and we are not justified in interpolating any.
3 III. Lastly, it is contended that the verdict is not supported by the .evidence, because there is an entire absence of testimony tending to show malice against the owner of the property. That the proof must establish such malice is conceded. A careful reading of the testimony satisfies us that the evidence is suffident on this point. True it is that the defendants did not, at the time they took the horses, know who the owner was. But they were bent on mischief against whoever might prove to be the owner, and little cared they who he was. It need not appear *494that they knew who the owner was in fact, if they acted with malice towards whomsoever might prove to be the owner. We discover no prejudicial error in the record, and the judgment is affirmed.